Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/707,815), filed December 9, 2019, is a divisional application of Serial No. 16/025,680, now RE47,788, which is a reissue of U.S. Patent No. 9,382,613 to Nakashima et al (the '613 patent), which issued from U.S. patent application 13/608,406 (the ‘406 application) with claims 1-4 on July 5, 2016.

Applicant Data Sheet (ADS)
The ADS filed 12/09/2019 is objected to since it does not properly set forth the domestic benefit information.  The first entry line of the domestic benefit information should state “Divisional of” rather than “Divisional Reissue of”.  Additionally, the domestic benefit information does not identify the present application as a reissue application of the ‘613 patent.  See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9.  The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  The markings must be made relative to the ADS 
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt to ensure that these changes are acted upon and corrected by the appropriate official.

More than one Reissue Application
	There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  Currently, such a cross-reference is not present in two of the four reissue applications of the family, i.e., the cross-reference is not present in 16/025,680 and 16/727,467.  Applicant should amend the specification of 16/727,467 to recite the cross reference.  See MPEP 1451(I).  Since 16/025,680 has reissued as RE47,788, it is suggested that Applicant amend the specification thereof by certificate of correction.

Non-Compliant Amendment
The amendment to the claims filed 03/08/2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and 
In accordance with 37 CFR 1.173(b, d and g), all changes must be made relative to the issued specification and claims of the ‘613 patent, and any such changes must include the following markings: (1) the matter to be omitted by reissue must be enclosed in brackets; and (2) the matter to be added by reissue must be underlined.
	Claims 5-24 in the amendment filed 03/08/2021 are not underlined.  Since claims 5-24 are new claims relative to the ‘613 patent they must be underlined. 

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 5-24 directed to a semiconductor element.  Claim 5, as present in the non-compliant amendment of 03/08/2021, is independent and representative.
5. (New)  A semiconductor element, comprising:
a metal wiring layer provided on a base; and
a film comprising the base, the film made by a process comprising obtaining titanium from a component to form the base with the titanium,
wherein, when X-ray diffraction of a surface of the component to be sputtered to form the film of the semiconductor element is measured, a relative intensity I(100) of a diffraction peak from a (100) plane, a relative intensity I(002) of a diffraction peak from (101) of a diffraction peak from a (101) plane satisfy a condition of I(101)>I(002)>I(100) at the surface,
wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the component is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(100), and 
wherein the component lacks ghost grains.
	
Claim 5 and its dependent claims 6-24 are product-by-process claims.  As set noted in MPEP 2113, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The error statement in the reissue declaration filed 04/13/2020, i.e., broadening of claim 1 with respect to crystal grain size by not requiring an average crystal grain size of 15 µm or less, is defective because it is not the basis of error for the instant reissue application.  That error statement was the basis for reissue in parent reissue application 
Claims 5-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Original Patent - 35 USC § 251
Claims 5-24 are rejected as not complying with the original patent requirement under 35 U.S.C. 251.
The original patent issue with respect to claims 5-24 is analogous to the issue in Forum US, Inc. v. Flow Valve, LLC, 18-1765 (Fed. Cir. 2019).  In Forum, the CAFC found that the “arbor-less” embodiment set forth in the broadened reissue claims was not disclosed, but rather, the specification described a plurality of arbors, indicating that the only disclosed invention included arbors.  In the instant reissue application, with respect to the product-by-process step of “obtaining” the claimed film containing titanium, the only embodiment described in the ‘613 patent specification is by sputtering deposition of the particular titanium target described in the ‘613 patent specification.  The manufacturing method is described at col. 7, lines 42-54 of the ‘613 patent and is 
As noted in Forum, “[e]ven if a person of ordinary skill in the art would understand that the newly claimed, arbor-less invention would be possible, that is insufficient to comply with the standard set forth in Industrial Chemicals and Antares.”  The same applies to the currently claimed sputtering deposition-less product-by-process step.  In particular, while a skilled artisan would understand that a film deposition method not using sputtering may be possible, such is insufficient.  As further set forth in Forum, “for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; ‘[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original’.  Indus. Chems., 315 U.S. at 676 (emphasis added).  Stated differently, the original patent ‘must clearly and unequivocally Antares, 771 F.3d at 1362.”
Accordingly reissue claims 5-24 do not comply with the original patent requirement under § 251(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite because “the component to be sputtered” at lines 5-6 lacks positive antecedent basis in claim 5 itself.  The same applies to dependent claims 6-24.

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 11, 12, 14-18 and 24 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent 5,798,005 to Murata et al, hereinafter “Murata”.
Murata teaches that for “LSI” (i.e., large scale integration), a titanium nitride layer as a diffusion resistant layer is used between a silicon substrate and a fine wiring made from aluminum and the like (see col. 1, lines 11-33).  The titanium nitride layer, i.e. instant film, is obtained by sputtering a titanium target, i.e., the “component” here claimed, using a mixed gas of nitrogen and argon (see Example 3 bridging cols. 11-13).  In Example 3, titanium target sample No. 5 from Murata’s Table 3 is used to form a titanium nitride layer on a silicon wafer substrate.  Murata’s titanium sputtering target No. 5 has the following X-ray diffraction intensity ratios at the sputtering surface (see Table 3 and col. 10, lines 43-54):

The (0002) plane corresponds to the instant (002) plane.  Likewise, the (1011) plane corresponds to the claimed (101) plane; and the (1010) plane corresponds to the claimed (100) plane.  Thus, based on the above ratios, the (101) plane X-ray diffraction intensity is less than the (002) X-ray diffraction intensity, and the (002) X-ray diffraction intensity is greater than the (100) X-ray diffraction intensity.  Titanium sputtering target No. 5 has a purity of 99.999% (col. 10, line 43) as per instant claim 6, and has an average crystal grain size of 9 µm (Table 3).
As noted above, Murata’s sputtering target No. 5 has the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  This is different from the “component” in claim 1 which requires I(101) > I(200) > I(100).  Additionally, Murata does not discuss ghost grains of its sputtering target whereas claim 1 requires that the claimed “component” lacks ghost grains.  Even further, Murata does not provide the thickness of the sputtering target, the Vickers hardness of the surface to be sputtered or a dispersion of the Vickers hardness of the surface to be sputtered, or the diameter of the sputtering target, whereas instant claims 11, 14, 15, 17 and 18 set forth such properties for the “component”.  However, the claimed “component” is part of a product-by-process step and is used to obtain titanium, e.g., titanium nitride, as per instant claims 7 and 24, that comprises the claimed film.  The claimed “component” is not part of the semiconductor element product.  In a similar matter, Murata obtains a titanium nitride film by sputtering titanium target No. 5.  While Murata uses a titanium “component”, i.e., titanium target No. 5, that is somewhat different from the “component” 
Accordingly, Murata discloses a semiconductor element which reasonably appears to be either identical with or only slightly different than the semiconductor element here claimed.  Thus, claims 5-7, 11, 12, 14-18 and 24, if not anticipated under 35 USC 102(b), would be obvious under 35 USC 103(a).
Claim 16 further requires “a densest surface of the film is grown in a columnar state.”  It is the Specialist’s position that such is inherent in the titanium nitride film formed from target sample No. 5 in Murata’s Example 3.  In particular, according to the ‘613 patent specification, “[t]t is required to miniaturize a crystal grain size of the metal constituting the sputtering target, and to randomize a crystal orientation to perform the sputtering deposition such that the densest surface of the barrier film becomes the columnar state.” (See col. 1, lines 38-42).  As noted above, Murata’s target sample No. 5 has an average crystal grain size of 9 µm (Table 3), which is within the average crystal grain size range in instant claim 9 an 10.  Further, as noted above, while Murata’s sample target No. 5 does not have I(101) > I(200) > I(100), it does have the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  Furthermore, Murata teaches that the resulting titanium nitride crystals are aligned to a specified direction, a fine crystallized structure is formed, and “it is easy to form a film in a hole of small diameter and relatively deep in forming a titanium film by conventional .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 5-7, 11, 12, 14-18 and 24, and further in view of Wu et al, “Novel multilayered Ti/TiN diffusion barrier for Al metallization,” Journal of Electronic Materials, Vol. 34, No. 8, 2005, pp. 1150-1156 (hereinafter “Wu”).
As set forth above in Rejection No. 1, Murata anticipates claim 16 since Murata’s sputtered titanium nitride film inherently has the densest surface of the film grown in the columnar state.  Nevertheless, claim 16 is further rendered obvious in view of Wu.
Wu teaches a Ti/TiN diffusion barrier layer for aluminum metallization (see Abstract).  Wu teaches that “[t]ypical columnar grain structure is observed for conventionally sputtered TiN barrier layer, as shown in Fig. 1a.” (see p. 1151).  Wu’s Fig. 1a showing the columnar TiN structure is reproduced below, along with the schematic columnar structure shown in Wu’s Fig. 4:

    PNG
    media_image1.png
    228
    352
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    255
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared Murata’s diffusion resistant, sputtered TiN layer, i.e., barrier layer, such that it has a columnar grain structure because typical columnar grain structure is observed for a conventionally sputtered TiN barrier layer, as taught by Wu.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 5-7, 11, 12, 14-18 and 24, and further in view of U.S. Patent Application Publication 2010/0244265 to Hirao (hereinafter “Hirao”).
Murata is relied upon for the reasons stated above in Rejection No. 1.  As noted above, Murata teaches that for LSI, the wiring is made from aluminum and the like (see col. 1, lines 11-33).  Murata does not specifically teach that the wiring can be made from copper.
Hirao teaches that “[i]n the prior art, aluminum has been a main wiring material of LSIs formed on semiconductor substrates in semiconductor devices.  As semiconductor ICs have become faster with higher integration in recent years, copper (Cu) has 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used copper in place of aluminum to form the wiring in Murata’s LSI so as to take advantage of copper’s lower resistance than aluminum and its high resistance to EM, as taught by Hirao.

Claims 8-10, 13 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 5-7, 11, 12, 14-18 and 24, and further in view of U.S. Patent Application Publication 2009/0297759 to Chanda et al (hereinafter “Chanda”).
Murata is relied upon for the reasons stated above in Rejection No. 1.  As noted above, Murata teaches that for LSI, the wiring is made from aluminum and the like (see col. 1, lines 11-33).  With respect to claims 8-10 and 19-23, Murata does not specifically teach that the densest surface of aluminum (or the like) wiring layer is in a columnar state.  With respect to claim 13, Murata does not specifically teach that the wiring can be made from copper. 
Chanda teaches that it is well known that the microstructure in metallization plays one of the more critical roles in dictating the reliability of electronic interconnects, including the electromigration and stress voiding behaviors (see ¶ 0004).  For example, it is known that large columnar or bamboo-type grain structures in copper and aluminum interconnects, with grain boundaries across the interconnect film thickness and line width, are the most favorable grain structures in terms of electromigration stability and 


    PNG
    media_image3.png
    441
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared Murata’s LSI using copper for the metal wiring in Murata’s semiconductor device because Murata is not limited to aluminum for the wiring, i.e., Murata teaches “aluminum or the like” can be used, and aluminum and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the aluminum or copper line of Murata’s LSI such that the aluminum or copper is in a columnar state, as here claimed, because such a grain structure is the most favorable in terms of electromigration stability and reliability, as also taught by Chanda.

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
Arguments with respect to the ADS:
	Applicant argues the following on p. 8 of the Remarks:
The Office Action identifies alleged improprieties in the Application Data Sheet (ADS) with respect to the designation of the present application. Applicants believe the designation of a “Divisional Reissue” in the ADS is proper.  As reflected in the preliminary amendment filed December 9, 2019, the present application “is a divisional reissue application of U.S. Patent Application No. 16/025,680.”  Such identifications comply with the requirement in MPEP 1415 [sic 1451] that “there must be an identification, on filing, that the application is a divisional reissue application, as opposed to a divisional of a reissue application,” where a divisional reissue application is sought (as is the case here) rather than a Bauman type divisional application.

Additionally, Applicants believe the ADS sufficiently identifies the present application as a reissue application of the ’613 patent inasmuch as the instant application is identified as a “Divisional Reissue” of Application No. 16/025,680 which is “reissue[] of’ Application No. 13/608,406.  Should any concerns remain, Examiner Diamond is invited to contact the undersigned to discuss.

not a reissue of 16/025,680, and thus, is not a “Divisional Reissue of” 16/025,680.  Rather, the instant application is a reissue of 13/608,406, which issued as the ‘613 patent.  Additionally, the instant application is a divisional of 16/025,680, which is a reissue of 13/608,406.  The 16/025,680 reissue application issued as RE 47,788.  Applicant is once again invited to review the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9.
Accordingly, as set forth above, the domestic benefit information in the ADS should state “Divisional of” 16/025,680 rather than “Divisional Reissue of” 16/025,680.  Additionally, the domestic benefit information of the ADS should identify the present application as a reissue application of 13/608,406.

Arguments with respect to defective reissue declaration:
	Applicant requests that the issue with respect to a defective reissue declaration and rejection of claims 5-24 based on a defective reissue declaration under 35 USC 251 be held in abeyance pending resolution of the issue discussed below with respect to the original patent requirement (Remarks, p. 9).
	This argument is unpersuasive.  37 CFR 1.111(b) sets forth where abeyance may be used: “[A] request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable 

Arguments with respect to the rejection of claims 5-24 as not complying with the original patent requirement under 35 U.S.C. 251:
	Applicant argues the following on p. 10 of the Remarks:
Applicants respectfully disagree and point out that the instant claims are not apposite to the reissue claims in Forum US, which differed from the original patent claims because they were missing physical structures (arbors) shown in all the embodiments. (See Forum US, 926 F.3d at 1352.)

First, in the present case, a required structure was not deleted from the reissue claims.  Second, the ’613 patent specification describes the film deposition process in a way that indicates it is not limited to sputtering.  For example, the specification states “[t]he deposition process is a process depositing the titanium nitride film by, for example, sputtering the sputtering target (titanium target) in nitrogen,” indicating that sputtering is an optional approach for performing the deposition. (’613 patent, col. 7, lines 46-48, emphasis added.)  Additionally, col. 9, lines 19-23, states that “it becomes possible to improve reliability of a semiconductor element by forming a barrier film (TiN film) of the semiconductor element by using the titanium target according to the example.”

These arguments are unpersuasive.  Forum US is apposite because, while the broadened reissue claims therein did not recite the arbors shown in all the embodiments, the claims did not exclude the arbors either.  As seen in the Forum US decision, added claim 14 referred to a generic “machining process”, whereas issued claim 1 was more specific and required the arbors and a means for rotating the work piece.  An arbor, i.e., mandrel, is typically used on a lathe which rotates a work piece.  The plaintiff-appellee in Forum US argued that a person of ordinary skill in the art would understand from the specification that the arbors were an optional feature of the 
The alleged benefit of sputtering the sputtering target having the claimed X-ray diffraction and lack of ghost grains is to suppress the change of sputtering rate and thus, perform a uniform deposition and grow the densest surface in a columnar state, and improve reliability of a semiconductor element (see in the ‘613 patent: col. 6, lines 7-19; and col. 7, lines 27-41; and col. 8, line 60 through col. 9, line 26).  Nowhere does the ‘613 patent specification teach that such benefits could be achieved with any other film-forming technique.
Note that Applicant’s citation to col. 7, lines 46-48 for optionality of sputtering deposition starts with “[t]he deposition process …” (emphasis added).  The entire paragraph in the ‘613 patent from which Applicant’s citation is taken is as follows (col. 7, lines 42-54, emphasis added):
A manufacturing method of a semiconductor element according to the embodiment includes a process performing sputtering deposition of a thin film containing titanium by using the sputtering target according to the above-stated embodiment.  The deposition process is a process depositing the titanium nitride film by, for example, sputtering the sputtering target (titanium target) in nitrogen.  The titanium nitride film deposited by using the sputtering target of this embodiment is suitable as the barrier film of the semiconductor element.  According to the sputtering target of this embodiment, it becomes possible to improve reliability of the semiconductor element because the reliability is able to be maintained even when it is used for a long time.

The deposition process” cited by Applicant refers back to the prior recited “sputtering deposition of a thin film containing titanium” in the first sentence of the paragraph describing the manufacturing method for the semiconductor element.  The “for example” emphasized in Applicant’s argument is an example of the sputtering deposition including nitrogen so as to form a titanium nitride barrier film.
Applicant’s citation to col. 9, lines 19-23 is even more telling.  The paragraph in the ‘613 patent containing this citation, as well as the immediately preceding paragraph, discusses the only examples, i.e.,  Examples 1 to 5 and the comparative example.  The two paragraph are reproduced below from the ‘613 patent (col. 8, line 60 to col. 9, line 26, emphasis added):
Next, the backing plate is bonded to each of the titanium targets (sputtering targets) according to the examples and the comparative example by the diffusion bonding, and thereafter, the titanium nitride film is deposited by performing the sputtering in the nitrogen atmosphere.  At that time, the presence/absence of the ghost grain at an erosion surface after the sputtering is verified. Results thereof are represented in Table 3.

None of the titanium targets according to the examples 1 to 5 has the ghost grain, and the stable sputtering characteristics are represented until a remaining thickness becomes 2 mm.  The ghost grain is verified at a depth of 5 mm in the titanium target of the comparative example.  It turns out from the results that the titanium targets according to the examples represent the sputtering characteristics with high reliability.  Accordingly, it becomes possible to improve reliability of a semiconductor element by forming a barrier film (TiN film) of the semiconductor element by using the titanium target according to the example.  Further, it is possible to reduce the amount of reused (remelted) titanium, and therefore, the titanium targets according to the examples are excellent in material efficiency.

	The only examples in ‘613 patent use sputtering deposition to deposit a titanium nitride film.  The ‘613 patent does not disclose any other deposition technique.

	Applicant further argues the following on pp. 10-11 of the Remarks:


Moreover, claim 5 recites a semiconductor element made using a target, and the term “sputtering” does not place a specific required limitation on the recited target structure itself.

	These arguments are unpersuasive.  The product-by-process step in claim 5 is “obtaining titanium from a component to form the base with the titanium”.  The step does not require sputtering deposition.  As noted above, “the component to be sputtered” at lines 5-6 of claim 5 lacks positive antecedent basis in claim 5 itself.  While claim 5 does refer to “a component” at line 4, that component is not sputtered in a sputtering deposition product-by-process step.
	Furthermore, the issue here is not whether the claims are “supported” under 35 USC 112, first paragraph.  As noted in Forum US, “the ‘essential inquiry under the ‘original patent’ clause of § 251 . . . is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees.”  For the reasons set forth above, the inventive disclosure of the ‘613 patent with respect to forming the titanium film of a semiconductor element is one of sputtering deposition of a particular sputtering target, not a generic “obtaining” step.

Arguments with respect to the rejection of claims 5-7, 11, 12, 14-18 and 24 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Murata:

	This argument is unpersuasive.  Murata and its discussion at cols. 1-2 is directed to sputtering of a titanium target.  None of the instant claims recite a product-by-process sputtering step.  Even if they did, this would be of no consequence.  The characteristic cited by Applicant in Shimotori, i.e., oxygen impurity of the titanium sputtering target material, is not a limitation in the instant claims.  In fact, nearly all of the instant claims are silent concerning “component” purity.  The only claim that recites “component” purity is claim 6, which requires that the component has a purity of 99.99% or more.  As noted above in the rejection, Murata’s titanium sputtering target No. 5 has a purity of 99.999% (col. 10, line 43).  There is nothing in the instant claims or of record which distinguishes Murata’s TiN film, which is formed by sputtering target No. 5 in Murata’s Example 3, from the instantly claimed TiN film “obtained” from a component.

	Applicant next points to the differences in X-ray diffraction between Murata’s titanium sputtering target and the claimed “component” (Remarks, pp. 13-15).  In particular, Applicant argues the following (Remarks, pp. 13-15):


Taking the above into account, Murata discloses a target that is preferentially oriented to the (0002) plane and has reduced strength (10-10) and (10-11), so as to enhance the straightness of the sputtering grains.  However, it is not the case that crystals with (10-10) planes and (10-11) planes are absent in such a target.  Considering the both the “sputtering plane” and the whole target itself, Murata’s target is understood to contain crystals having different sputtering rates such that sputtering would occur in a non-uniform manner.  As would be understood by the skilled artisan, as the sputtering rate changes, the thickness and density of the TiN film growing in a columnar state are likewise altered.  Thus, the resulting thin films in Murata would be susceptible to variations in quality, such that the attributes of one manufactured semiconductor element would vary from another manufactured one.

In contrast, the techniques of Applicant’s exemplary non-limiting embodiments are such that: “the crystal orientation of the sputtering surface is the random orientation, and the random orientation is maintained for a whole area in the thickness direction of the sputtering target.  Therefore, it is possible to suppress the change of the sputtering rate at the sputtering time.  Accordingly, it becomes possible to perform the uniform deposition.  It is possible to grow the densest surface in the columnar state when a titanium nitride (TiN) film is deposited.” (’613 patent, col. 6, lines 7-17.)  Due at least in part to the uniform deposition, the uniformity of qualities such as thickness and density improves for a TiN film deposited with its densest surface grown in a columnar state.  Further still, the crystal properties are such that deposition behavior is stable even for extended use, thus providing semiconductor elements having relatively homogenous properties. (See e.g., ’613 patent, col. 7, lines 28-54.)  Such properties are neither disclosed by nor would have been expected from Murata’s examples.
	

	These arguments are unpersuasive.  Although the X-ray diffraction of the “component” in the claimed product-by-process step is different from the X-ray diffraction of Murata’s titanium target to be sputtered, there is nothing in the instant claims, or any evidence of record, that distinguishes the claimed “obtained” titanium film, e.g., TiN, from Murata’s sputtered TiN film in Example 3 using titanium sputtering target No. 5.
	Applicant cites the “contrast” between Murata and the instant claims is that Applicant suppresses the change of the sputtering rate at the sputtering time, and thus, “it becomes possible to perform the uniform deposition.  It is possible to grow the densest surface in the columnar state when a titanium nitride (TiN) film is deposited[,] … the crystal properties are such that deposition behavior is stable even for extended use, thus providing semiconductor elements having relatively homogenous properties.”  This is unpersuasive.  Again, the instant claims are silent as to sputtering in the product-by-process step.  Applicant is arguing limitations that are not in the claims.  No difference in semiconductor element properties, let alone an unexpected difference with respect to properties, such as thickness or density cited by Applicant, has been demonstrated between Murata’s semiconductor element prepared using the TiN film 
While the ‘613 patent specification postulates (see col. 9, lines 19-26 and col. 7, lines 51-54) as to “becom[ing] possible to improve reliability of a semiconductor element by forming a barrier film (TiN film) of the semiconductor element by using a titanium target according to the example [at col. 7, line 58 through col. 8, line 67, which sputters TiN films], there’s no factual evidence of record comparing the reliability of Murata’s semiconductor element and the claimed semiconductor element.  Murata acknowledges the importance of high integration, high function and high reliability with “LSI” (large-scale integration) (see col. 1, lines 11-13).  As noted above in the Scope of Claims section, Applicant has the burden to come forward with evidence establishing an unobvious difference between the claimed semiconductor element and Murata’s semiconductor element.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  No such evidence has been proffered.  In essence, Applicant is arguing that the claimed product-by-process step makes a difference, but they have not proved it in comparison with Murata, nor are the claims even commensurate in scope with the product-by-process sputtering they are arguing.
Additionally, claim 16 is the only claim in the rejection that requires a densest surface of the film is grown in a columnar state.  Absent factual evidence to the contrary, this is inherent in the TiN film sputtered in Murata’s Example 3 using sputtering target No. 5.  Murata’s target sample No. 5 has an average crystal grain size of 9 µm (Table 3), which is within the average crystal grain size range in instant claims 9 and 10.  Further, as noted above, while Murata’s sample target No. 5 does not have I(101) > I(200) (100), it does have the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  Furthermore, Murata teaches that the resulting titanium nitride crystals are aligned to a specified direction, a fine crystallized structure is formed, and “it is easy to form a film in a hole of small diameter and relatively deep in forming a titanium film by conventional sputtering and a titanium nitride film by reactive sputtering”. (See col. 12, line 48 through col. 13, line 5).  Murata further cautions against grains injected obliquely: “[i]f the grains injected obliquely are numerous, more films are formed on the side face of the contact hole not at the contact hole bottom on which the film has to be formed, and therefore the aperture part of the contact hole becomes narrow, which makes it difficult to form evenly the film at the contact hole bottom.” (See col. 2, lines 28-33).

Arguments with respect to the rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata further in view of Wu:
Applicant argues the following on pp. 16-17 of the Remarks:
The rejection of claim 16 is premised on the assumption that Murata anticipates or renders obvious the subject matter of claim 5, which it does not, as shown above.  Wu is cited for allegedly disclosing a columnar grain structure as recited in claim 16.  However, claim 16 is allowable at least because nothing in Wu cures the defects of Murata with respect to claim 5, from which claim 16 depends.  Further, Wu has no teaching or suggestion as to the variation in quality of TiN films formed for semiconductor devices and does not teach or suggest a target having long-term reliability characteristics sufficient to yield high-quality thin films of appropriate thickness and density as realized by the claimed semiconductor elements.



Arguments with respect to the rejection of claim 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata further in view of Hirao:
Applicant argues that Hirao does not cure the deficiencies with respect to claim 5 from which claim 13 is dependent (Remarks, p. 17).  This argument is unpersuasive because Murata is not deficient for all the reasons stated above.

Arguments with respect to the rejection of claims 8-10, 13 and 19-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata further in view of Chanda:
Applicant argues the following on p. 17 of the Remarks:
The rejection of dependent claims 8-10, 13 and 19-23 is premised on the assumption that Murata anticipates or renders obvious the subject matter of claim 5, which it does not, as shown above.  Chanda is cited for allegedly disclosing features such as a densest surface of a wiring layer being in a columnar state and that a wiring layer is formed of copper, for example. The noted dependent claims depend from claim 5 and are allowable at least because nothing in Chanda cures the defects of Murata with respect to claim 5.  Chanda has no teaching or suggestion as to the variation in quality of TiN films formed for semiconductor devices and does not teach or suggest a target having long-term reliability characteristics sufficient to yield high-quality thin films of appropriate thickness and density as realized by the claimed semiconductor elements.



Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,382,613 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Signed:
/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991